             Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 1 of 13




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    SHAYNE E. TODD,
                                                                          MEMORANDUM DECISION
                              Plaintiff,                                     & ORDER TO CURE
                                                                           DEFICIENT COMPLAINT
    v.

    GARY HERBERT et al.,                                                      Case No. 2:19-CV-868-DB
                              Defendants.                                      District Judge Dee Benson



         Plaintiff, inmate Shayne E. Todd, brings this pro se civil-rights action, see 42 U.S.C.S. §

1983 (2020).1

         Having now screened the Complaint, (ECF No. 1), under its statutory review function,2

the Court orders Plaintiff to file an amended complaint to cure deficiencies before further

pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2020).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or

                                                      Page 1 of 13
           Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 2 of 13




                                  COMPLAINT’S DEFICIENCIES

Complaint:

(a) is not on form complaint required by Court.

(b) names some defendants only in text, not in Complaint’s heading.

(c) does not affirmatively link defendants to allegations of civil-rights violation. (See below.)

(d) alleges possible constitutional violations resulting in type of injuries appearing to be
prohibited by 42 U.S.C.S. § 1997e(e) (2020), which reads, "No Federal civil action may be
brought by a prisoner . . . for mental or emotional injury suffered while in custody without a
prior showing of a physical injury or the commission of a sexual act.”

(e) appears to inappropriately allege civil-rights violations on respondeat-superior theory (e.g.,
Defendants Herbert, Johnson, Kersey, and Haddon).

(f) inappropriately asserts denial of programming, which is not constitutional right.

(g) does not appear to state proper claim of inappropriate medical treatment. (See below.)

(h) possibly asserts claims on validity of sentence and its execution, which should be brought in
habeas-corpus petition, not civil-rights complaint.

(i) asserts claims possibly invalidated by rule in Heck. (See below.)

(j) requests injunctive relief but does not specify what that would look like.

(k) needs clarification regarding unnecessary-rigor cause of action under Utah Constitution. (See
below.)

(l) needs clarification regarding what constitutes cause of action under American with
Disabilities Act (ADA). (See below.)

(m) asserts claims that are past statute of limitations for civil-rights case. (See below.)

(n) improperly names Utah Department of Corrections and Board of Pardons and Parole (BOP)
as § 1983 defendants, though they are not independent legal entities that can sue or be sued.



                            (2) seeks monetary relief from a defendant who is immune from
                        such relief.
28 U.S.C.S. § 1915A (2020).

                                               Page 2 of 13
           Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 3 of 13




(o) fails to state constitutional claim regarding parole which is not federal right. (See below.)

(p) does not acknowledge potential Eleventh Amendment immunity attached to BOP decisions.

(q) inappropriately tries to bring federal claims based on Utah’s application of its own code and
constitution.

(r) inappropriately tries to state claim of deliberate indifference based on length of sentence and
lack of parole.

(s) inappropriately tries to state claim based on policy arguments for revamping Utah’s
sentencing regime, which is matter for Utah Legislature.

(t) has claims apparently regarding current confinement; however, complaint apparently not
drafted with contract attorneys’ help.

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from meeting these minimal pleading demands. "This is

so because a pro se plaintiff requires no special legal training to recount the facts surrounding his

alleged injury, and he must provide such facts if the court is to determine whether he makes out a

claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Moreover, it is improper for the Court "to assume the role of advocate for a pro se litigant." Id.

Thus, the Court cannot "supply additional facts, [or] construct a legal theory for plaintiff that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).


                                             Page 3 of 13
            Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 4 of 13




        Plaintiff should consider these general points before filing an amended complaint:

        (i) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3

        (ii) The complaint must clearly state what each defendant--typically, a named

government employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262-63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). "To state a claim, a complaint must 'make clear exactly

who is alleged to have done what to whom.'" Stone v. Albert, 338 F. App’x 757, 759 (10th Cir.

2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250

(10th Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at least

estimates of when alleged constitutional violations occurred.

        (iii) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.

                                                  Page 4 of 13
           Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 5 of 13




F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (iv) Plaintiff may not name an individual as a defendant based solely on supervisory

position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating supervisory

status alone does not support § 1983 liability).

       (v) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (vi) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include grievance details in his complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                         • Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can't
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               "personally participated in the alleged constitutional violation" at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a "vehicle[] for imposing personal
               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th Cir. 2008) (explaining that when plaintiff brings §
               1983 claims against multiple defendants, "it is particularly

                                             Page 5 of 13
           Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 6 of 13




               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom"); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532-33 (10th Cir. 1998)) (holding that district court's
               analysis of plaintiff's § 1983 claims was "infirm" where district
               court "lump[ed]" together plaintiff's claims against multiple
               defendants--"despite the fact that each of the defendants had
               different powers and duties and took different actions with respect
               to [plaintiff]"--and "wholly failed to identify specific actions taken
               by particular defendants that could form the basis of [a
               constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019).

       “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

                                 • Inadequate Medical Treatment

       The Eighth Amendment’s ban on cruel and unusual punishment requires prison officials

to “provide humane conditions of confinement” including “adequate . . . medical care.” Craig v.

Eberly, 164 F.3d 490, 495 (10th Cir. 1998)) (quoting Barney v. Pulsipher, 143 F.3d 1299, 1310

(10th Cir. 1998)). To state a cognizable claim under the Eighth Amendment for failure to provide

proper medical care, “a prisoner must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs.” Olson v. Stotts, 9 F.3d 1475, 1477 (10th Cir.

1993) (emphasis in original) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Any Eighth Amendment claim must be evaluated under objective and subjective prongs:

(1) “Was the deprivation sufficiently serious?” And, if so, (2) “Did the officials act with a

sufficiently culpable state of mind?” Wilson v. Seiter, 501 U.S. 294, 298 (1991).



                                             Page 6 of 13
          Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 7 of 13




       Under the objective prong, a medical need is “sufficiently serious . . .if it is one that has

been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Sealock, 218 F.3d at 1209

(citations & quotation marks omitted).

       The subjective component requires the plaintiff to show that prison officials were

consciously aware that the prisoner faced a substantial risk of harm and wantonly disregarded the

risk “by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847

(1994). “[T]he ‘inadvertent failure to provide adequate medical care’ tantamount to negligence

does not satisfy the deliberate indifference standard.” Sparks v. Singh, 690 F. App’x 598, 604

(10th Cir. 2017) (unpublished) (quoting Estelle v. Gamble, 429 U.S. 97, 105–06 (1976)).

Furthermore, “a prisoner who merely disagrees with a diagnosis or a prescribed course of

treatment does not state a constitutional violation.” Perkins v. Kan. Dep’t of Corrs., 165 F.3d

803, 811 10th Cir. 1999); see also Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010)

(“Disagreement with a doctor’s particular method of treatment, without more, does not rise to the

level of an Eighth Amendment violation.”).

                                               • Heck

       Plaintiff's claims appear to include allegations that if true may invalidate his sentence and

its execution. "In Heck, the Supreme Court explained that a § 1983 action that would impugn the

validity of a plaintiff's [incarceration] cannot be maintained unless the [basis for incarceration]

has been reversed on direct appeal or impaired by collateral proceedings." Nichols v. Baer, 315

F. App’x 738, 739 (10th Cir. 2009) (unpublished) (citing Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994)). Heck keeps litigants "from using a § 1983 action, with its more lenient pleading


                                            Page 7 of 13
          Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 8 of 13




rules, to challenge their conviction or sentence without complying with the more stringent

exhaustion requirements for habeas actions." Butler v. Compton, 482 F.3d 1277, 1279 (10th Cir.

2007) (citation omitted). Heck clarifies that "civil tort actions are not appropriate vehicles for

challenging the validity of outstanding criminal judgments." 512 U.S. at 486.

       Plaintiff argues that his constitutional rights were breached in a way that may attack

Petitioner's very imprisonment. Heck requires that, if a plaintiff requests § 1983 damages, this

Court must decide whether judgment for the plaintiff would unavoidably imply that Plaintiff’s

incarceration is invalid. Id. at 487. Here, it appears it may on some claims. If this Court were to

conclude that Plaintiff's constitutional rights were violated in a prejudicial manner, it would be

stating that Plaintiff's incarceration was not valid. Thus, the involved claims "must be dismissed

unless the plaintiff can demonstrate that the conviction or sentence [execution] has already been

invalidated." Id. This has apparently not happened and may result in dismissal of such claims.

                                       • Unnecessary Rigor

               Article I, § 9 of the Utah Constitution states in part, "[p]ersons
               arrested or imprisoned shall not be treated with unnecessary rigor."
               Although this clause "closely approximates the language of
               the Eighth Amendment," it has no federal counterpart. Dexter v.
               Bosko, 2008 UT 29, 184 P.3d 592, 595. The Utah Supreme Court
               has had "few opportunities to interpret or apply the unnecessary
               rigor." Id. Nonetheless, the Utah Supreme Court has held that the
               unnecessary rigor clause "'protects [prisoners and arrestees] against
               unnecessary abuse . . . that is 'needlessly harsh, degrading or
               dehumanizing.'" Id. at 595 (quoting Bott v. Deland, 922 P.2d 732,
               737 (Utah 1996)). To state a claim for a violation of the
               unnecessary rigor clause, the violation "'must arise from 'treatment
               that is clearly excessive or deficient and unjustified, not merely the
               frustrations, inconveniences, and irritations that are common to
               prison life.'" Id. at 597 (quoting Bott, 922 P.2d at 741). When the
               claim of unnecessary rigor arises from an injury, a constitutional
               violation is made out only when the act complained of presented a
               substantial risk of serious injury for which there was no reasonable

                                            Page 8 of 13
          Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 9 of 13




              justification at the time. Id. (quoting Bott, 922 P.2d at 741). The
              conduct at issue, moreover, "must be more than negligent to be
              actionable." Id.
              In addition to these requirements, a plaintiff must also establish
              three elements to support an unnecessary rigor claim: (1) "A
              flagrant violation of his or her constitutional rights;" (2) "Existing
              remedies do not redress his or her injuries;" and, (3) "Equitable
              relief, such as an injunction, was and is wholly inadequate to
              protect the plaintiff's rights or redress his or her injuries." Id. at
              597-98 (quoting Spackman v. Bd. of Educ., 2000 UT 87, 16 P.3d
              533, 538-39 (Utah 2000)).

              . . . [However, Plaintiff’s] § 1983 claims likely serve as existing
              remedies that redress his injuries[, mooting the need to also bring
              an unnecessary rigor claim].”

Asay v. Daggett County, No. 2:18-CV-422, 2019 U.S. Dist. LEXIS 5794, at * (D.

Utah Jan. 11, 2019).


                                              • ADA

       Plaintiff should also consider this information in amending his complaint:

              To state a failure-to-accommodate claim under [ADA], [Plaintiff]
              must show: (1) he is a qualified individual with a disability; (2) he
              was "either excluded from participation in or denied the benefits of
              some public entity's services, programs, or activities"; (3) such
              exclusion or denial was by reason of his disability; and (4) [Weber
              County] knew he was disabled and required an accommodation.

Ingram v. Clements, 705 F. App’x 721, 725 (10th Cir. 2017) (quoting J.V. v. Albuquerque Pub.

Sch., 813 F.3d 1289, 1295, 1299 (10th Cir. 2016)). Further,

              "Courts have recognized three ways to establish a discrimination
              claim: (1) intentional discrimination (disparate treatment); (2)
              disparate impact; and (3) failure to make a reasonable
              accommodation." J.V., 813 F.3d at 1295. "The ADA requires more
              than physical access to public entities: it requires public entities to
              provide 'meaningful access' to their programs and services."
              Robertson v. Las Animas County Sheriff’s Dep’t, 500 F.3d 1185,


                                           Page 9 of 13
             Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 10 of 13




                 1195 (10th Cir. 2007). To effectuate this mandate, "the regulations
                 require public entities to 'make reasonable modifications in
                 policies, practices, or procedures when the modifications are
                 necessary to avoid discrimination on the basis of
                 disability.'" Id. (quoting 28 C.F.R. § 35.130(b)(7)).

Villa v. Dep’t of Corrs., 664 Fed. App’x 731, 734 (10th Cir. 2016).

                                      • Statute of Limitations

       "Utah's four-year residual statute of limitations . . . governs suits brought under section

1983.” Fratus v. DeLand, 49 F.3d 673, 675 (10th Cir. 1995). Plaintiff's claims accrued when

"'facts that would support a cause of action are or should be apparent.'” Id. at 675 (citation

omitted. From the complaint’s face, some circumstances underlying these claims (e.g., as to

Defendants Sibbett and Harms) appear to have occurred more than four years before this case

was filed.

                                          • Right to Parole

       Plaintiff's arguments about his sentence’s execution do not state a constitutional

violation. After all, "[t]here is no constitutional or inherent right of a convicted person to be

conditionally released before the expiration of a valid sentence," Greenholtz v. Inmates of Neb.

Penal & Corr. Complex, 442 U.S. 1, 7 (1979)--here, a term of five years to life. "Parole is a

privilege," not a constitutional right. See Lustgarden v. Gunter, 966 F.2d 552, 555 (10th Cir.

1992). Furthermore, it is well established that the Utah parole statute does not create a liberty

interest entitling prisoners to federal constitutional protection. See Malek v. Haun, 26 F.3d 1013,

1016 (10th Cir. 1994). Because Plaintiff has no right to parole under the Federal Constitution, he

may not in this federal suit challenge his denial of parole. See Olim v. Wakinekona, 461 U.S.

238, 250 (1983). Therefore, the Court concludes that Plaintiff fails to state a claim here.


                                            Page 10 of 13
          Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 11 of 13




                               MOTION TO APPOINT COUNSEL

        The Court now addresses Plaintiff's motion for the Court to ask pro bono counsel to

represent Plaintiff. Plaintiff has no constitutional right to counsel. See Carper v. Deland, 54 F.3d

613, 616 (10th Cir. 1995); Bee v. Utah State Prison, 823 F.2d 397, 399 (10th Cir. 1987).

However, the Court may in its discretion appoint counsel for indigent plaintiffs. See 28 U.S.C.S.

§ 1915(e)(1) (2020); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). Plaintiff bears the burden of convincing the Court that Plaintiff’s claim has enough merit

to warrant appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).

        In deciding whether to ask counsel to represent Plaintiff free of charge, this Court

considers a variety of factors, like “'the merits of the litigant's claims, the nature of the factual

issues raised in the claims, the litigant's ability to present his claims, and the complexity of the

legal issues raised by the claims.'" Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)

(quoting Williams, 926 F.2d at 996); accord McCarthy, 753 F.2d at 838-39. Considering the

above factors, the Court concludes here that, at this time, Plaintiff's claims may not be colorable,

the issues in this case are not complex, and Plaintiff is not at this time too incapacitated or unable

to adequately function in pursuing this matter. Thus, the Court denies for now Plaintiff's motion

for appointed counsel.

                                               ORDER

        IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the complaint’s deficiencies noted above by filing a

document entitled, “Amended Complaint,” that does not refer to or include any other document.




                                             Page 11 of 13
          Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 12 of 13




(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve the amended complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants

service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2020) (“The

officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5) Plaintiff must tell the Court of any address change and timely comply with Court orders. See

D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(6) Time extensions are disfavored, though reasonable extensions may be granted. Any motion

for time extension must be filed no later than fourteen days before the deadline to be extended.

(7) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.


                                            Page 12 of 13
          Case 2:19-cv-00868-DB Document 4 Filed 07/20/20 Page 13 of 13




(8) Plaintiff's motion for appointed counsel is DENIED, (ECF No. 2); however, if, after the case

develops further, it appears that counsel may be needed or of specific help, the Court will ask an

attorney to appear pro bono on Plaintiff's behalf.

                       DATED this 20th day of July, 2020.

                                              BY THE COURT:




                                              JUDGE DEE BENSON
                                              United States District Court




                                           Page 13 of 13
